              Case 2:20-po-00125-CKD Document 13 Filed 12/08/20 Page 1 of 3


1    MCGREGOR W. SCOTT
     United States Attorney
2    ALSTYN BENNETT
     Special Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                          IN THE UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                )    2:20-po-00125-CKD
                                              )
12                Plaintiff,                  )    STIPULATION AND ORDER TO VACATE
                                              )    BENCH TRIAL AND SET STATUS
13           v.                               )    CONFERENCE
                                              )
14   CHERYL DAMAS,                            )
                                              )
15                Defendant.                  )    DATE: December 10, 2020
                                              )    TIME: 9:30 a.m.
16                                            )    JUDGE: Hon. Carolyn K. Delaney
                                              )
17

18                                       STIPULATION

19        The United States of America, by and through its counsel of

20   record, and defendant, by and through its counsel of record,

21   stipulate as follows:

22        1.      By previous order, this matter was scheduled for a bench

23   trial on December 10, 2020 at 9:30 a.m.

24        2.      Since the status conference, the parties have reached an

25   agreement that will resolve this case.           By this stipulation, the

26   parties now jointly move to vacate the bench trial and set a status

27   / / /

28   / / /



     STIPULATION AND [PROPOSED] ORDER          1                   U.S. V. CHERYL DAMAS
              Case 2:20-po-00125-CKD Document 13 Filed 12/08/20 Page 2 of 3


1    conference on January 21, 2021 at 9:30 a.m.

2           IT IS SO STIPULATED.

3

4    DATED: December 7, 2020             MCGREGOR W. SCOTT
                                         United States Attorney
5

6
                                   By:   /s/ Alstyn Bennett        ___
7                                        ALSTYN BENNETT
                                         Special Assistant U.S. Attorney
8

9
                                         /s/ Linda Allison        _____
10                                       LINDA ALLISON
                                         Assistant Federal Defender
11                                       Counsel for Defendant
                                         (Per 12/07/2020 email authorization from
12                                       Linda Allison)

13

14                                   FINDINGS AND ORDER
15          IT IS SO ORDERED, that the bench trial is vacated as set forth
16   above, and a status conference is set for January 21, 2021 at 9:30
17   a.m.
18

19   Dated:    December 8, 2020
                                            _____________________________________
20                                          CAROLYN K. DELANEY
                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER          2                   U.S. V. CHERYL DAMAS
     Case 2:20-po-00125-CKD Document 13 Filed 12/08/20 Page 3 of 3


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
